A ILED
_IN THE UNITED STATES DISTRICT COURT 5 Siiee ne f t COURT
FOR THE DISTRICT OF MARYLAND wees LAND
2020 MAR -4 . Al 10: 2]

DAMON ANTOINE GAITHER, 5 OK
FOS aE
Petitioner, * MORE
Civ. Action NoPKDB-16.2043DE PUT Yy
v. * Crim. Action No. RDB-03-0456
_ UNITED STATES OF AMERICA, *

Respondent. *

* * oe * ok ok * * *« * * * *

MEMORANDUM ORDER

 

In December 2004, the grand jury returned a Superseding Indictment charging
Petitioner Damon Antoine Gaither (“Petitioner” or “Gaither’’) with participating in an armed
robbery and shooting death in Baltimore, Maryland. Gaither pled guilty to Count Six of the
Supetseding Indictment, which charged him with using and carrying firearms during and in
relation to a crime of violence in violation of 18 U.S.C. § 924(c). Count One of the Superseding:
Indictment—conspiracy to commit Hobbs Act Robbety in violation of 18 U.S.C. § 1951(a)—
* supported the § 924(c) charge. In the plea agreement, Gaither stipulated and agreed that he
committed conspiracy to commit Hobbs Act Robbery. Nevertheless, pursuant to the plea
agreement, Count One and all other Counts asserted against Gaither, except Count Six, were

dismissed. On June 1, 2005, the Honorable William D. Quarles, Jr. of this Court! sentenced
Gaither to 276 months imprisonment and imposed a supervised release term of five years.

Judgment, ECF No. 77.)

 

1 On June 13, 2016, this case was reassigned from the Honorable William D. Quarles, Jr. to the
undersigned.

1
Now pending before this Court is Petitioner's Motion to Vacate Judgment under 28
U.S.C. § 2255 (ECF No. 84). Petitioner seeks vacatur of his § 924(c) conviction and immediate
release from prison. Section 924(c) imposes an additional term of incarceration upon “any
person who, during and in relation to any crime of violence . . . uses or carries a firearm, or
who, in furtherance of any such crime, possesses a firearm.” § 924(c)(1)(A). A “crime of
violence” is defined as a federal offense that is a felony and

(A) has as an element the use, attempted use, or threatened use of physical
force against the person or property of another, or

(B) _ that by its nature, involves a substantial risk that physical force against
the person or property of another may be used in the course of
committing the offense.

§ 924(c)(3)(A) & (B).

Subsection A is commonly known as the “force clause” while Subsection B is called the
“sesidual clause.” United States v Simms, 914 F.3d 229, 233 (4th Cir. 2019) (en banc). Recently,
the United States Supreme Court declared that the “residual clause” is unconstitutionally
vague. See United States v. Davis, 139 8. Ct. 2319 (2019). Accordingly, the underlying “crime of
violence” supporting a § 924(c) charge must satisfy the force clause, § 924(c)(3)(A). In his plea
agreement, Gaither and the Government stipulated that the “crime of violence” underlying
the § 924(c) charge was conspiracy to commit Hobbs Act robbery. As all acknowledge, this
offense does not qualify as a crime of violence under the force clause. S imms, 914 F.3d at 233.
The patties have shifted positions-concerning the proper disposition of this case. In .
their original filings, the parties agreed that the § 924(c) charge must be vacated, but disputed
the proper disposition following vacatur. Petitioner sought his immediate release from prison.

The Government resisted that request and urged this Court to substitute a conviction for
conspiracy to commit Hobbs Act robbery in place of the § 924(c) conviction. On March 3,
2020, the parties submitted correspondence to this Court (ECF No. 103) indicating that they
had agreed to resolve the case. The parties will enter into a plea agreement pursuant to which
Gaither will plead guilty to a one-count Criminal Information charging him with conspiracy
to interfere with commerce by robbery, in violation of 18 U.S.C. § 1951. Pursuant to Federal
Rule of Criminal Procedure 11(c)(1)(C), the parties have agreed to a 240-month sentence.
With these conditions in place, the parties consent to vacatur of this Court’s judgment
regarding Defendant’s previous conviction on Count Six of the Superseding Indictment.
Courts within this Circuit have reached different dispositions in cases such as this one,
in which the Defendant has pled guilty to a § 924(c) charge and ‘the predicate offense
supporting the charge no longer qualifies as a “crime of violence” as a result of Davis and
Simms. In Brown v. United States, 3:16-cv-310-RJC, 2020 WL 437921, at *3 (WW.D.N.C. Jan. 28,
2020), Judge Robert J. Conrad of the Western District of North Carolina vacated a defendant’s
two convictions under § 924(c), denied the Government's request to substitute another
offense for the § 924(c) convictions, and ordered the Defendant’s immediate release from
custody. In Jackson v. United States, 1:16-cv-00158-MR, 2019 WL 4274461 (WW.D.N.C. Sept. 10,
2019) Judge Martin Reidinger, also of the Western District of North Carolina, reached a
different result. In that case, Judge Reidinger vacated a § 924(c) conviction based on Davis
and Sims but allowed the Government to reinstate a charge dismissed ae to the patties? .
plea agreement, reasoning that the purpose of the agreement had been frustrated. Id. at *3.
The issue of whether it is appropriate to reinstate dismissed charges following vacatur

of a § 924(c) conviction is now pending before the United States Court of Appeals for the
Fourth Circuit. In Uneted States v. Johnson, --- F. Supp. 3d ---, 2019 WL 6242174 (E.D. Va. Nov.
22, 2019), Judge Henry E. Hudson vacated Petitioner’s § 924(c) conviction based on Davis and
Simms. Like Judge Reidinger of the Western District of North Carolina, Judge Hudson held
that the Government was no longes bound by the plea agreement because the purpose of the
agreement had been frustrated by the Petitioner’s successful Motion to Vacate. Id. at *6-9.
Additionally, the Court granted the Government’ request to reinstate dismissed charges
pursuant to 18 U.S.C. § 3296. Id at *9. The parties subsequently filed cross appeals to the
Fourth Circuit, consolidated under Docket No. 19-7771. Defendant Cordarrell Johnson’s
opening brief is due today, March 4, 2020. (United States v. Cordarrell Johnson, No. 19-7771 (4th
Cir), ECF No. 12.)
‘This controversy will soon be resolved by the Fourth Circuit. As a result of the parties’.
agreed disposition in this matter, this Court need not resolve the various issues presented in
" cases like Johnson. Accordingly, it is HEREBY ORDERED this 4th day of March, 2020, that:
1. This Court will conduct a heating on Tuesday, May 26, 2020 at 2:00 p.m. to consider
the parties agreed disposition;

2. Until such time, Petitiones’s Motion to Vacate Judgment under 28 U.S.C. § 2255 (ECF
No. 84) remains pending;

3. The Motions Hearing scheduled for Thursday, March 5, 2020 at 4:00 p.m. is cancelled;
and |

4. The Clerk of this Court shall transmit copies of this Memorandum Order to counsel.

A.
: Richard D. Bennett
United States District Judge
